ease

MAR 25 2019

 

AO 245]3 (CASDRev. 02/18) Judgment in a Criminal Case

 

 

 

UNITED STATES DISTRICT CoUi tr h
soUTHERN DISTRICT 0F CALIFORNIA S$U$ti§§§ §.`§TDEFW’CT mm

B T OF CAL§€}§{UN|A
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINK]: CKM ""_“_"'”""Ty

V_ (For Offenses Cornmitted On or Aher November l, 1987)
CRITTERTON LEE ZAYAK ( l)

 

 

 

 

Case Number: 3:17-CR-03095-JAH

 

 

Roland J I-Iaddad
Defendant’s Attomey
REGIsTRATIoN No. 64151-298
l:l _
THE DEFENDANT:
pleaded guilty to count(s) One and tWO Of the lndictment.
was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Tit|e and Section / Nature of Offense Count
21:841(A)(1), 853 - Distr'lbution Of Methamphetamine, Cr'lminal Forfeiture 1

21:841 (A)(l),' 853 - Distribution Of Heroin; Crimina| Forfeiture 2

The defendant is sentenced as provided in pages 2 through 4 of this judgment.

 

The Sentence is imposed pursuant to the Sentencing Reform Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

ll Count(s) dismissed on the motion of the United States.

 

[X] Assessment : 100.00 as to each count

JVTA Assessment*: $
|:| a
*Justice for Victims of Trafiicking Act of 2015, Pub. L. No. 114-22.

No fine E Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

March 22. 2019

Date f I positio of nence

   
 

   

N. JOHN A. HOUST N
ITED STATES DISTRICT JUDGE

3 : l 7-CR-03095-JAH

 

)

AO 245B (CASD Revi 02/18) Judgment in a Criminal Case

 

DEFENDANT: CRITTERTON LEE ZAYAK (l) Judgment - Page 2 of 4
CASE NUMBER: 3 : 17-CR-03095-JAH

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
77 months as to count 1; 77 months as to count 2, concurrent as to counts l and 2.

|:| Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

The Court recommends the Residential Drug Abuse Treatment Pro gram and that custody be served at
medical facility for treatment for defendants injury.

|:| The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district
E| at A.M. on

 

 

|:I as notified by the United States Marshal.
m The defendant shall surrender for service of Sentence at the institution designated by the Bureau of
Pr1sons:
l:| on or before
|] as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Serviees Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:17-CR-03095-JAH

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: CRITTERTON LEE ZAYAK (1) Judgrnent - Page 3 of` 4
CASE NUMBER: 3: l 7-CR~03095-JAH

SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
Count 1: 4 year term; Count 2: 3 year term to run concurrent with count l.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For ojenses committed on or ajier September 13, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

m The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, ifapplicable.)

>14 The defendant shall not possess a fireann, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis

Backlog Elimination Act of 2000, pursuant to 18 USC section 35 83(a)(7) and 3583(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et

|:l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she

resides, works, is a student, or was convicted of a qualifying offense. (Check japplfcable.)

|:l The defendant shall participate in an approved program for domestic violence. (Chcck ifapph'cable.)

§

lf this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

1) the defendant shall not leave thejudicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5 ) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at horne or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

3:17-CR-03095-JAH

 

AO 245B {CASD Rev. 02/18) .ludgment in a Criminal Case

 

DEFENDANT: CRITTERTON LEE ZAYAK (l) ludgment - Page 4 of 4
CASE NUMBER: 31 l 7-CR-03 095 -JAH

//

SPECIAL CONDITIONS OF SUPERVISION

Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as directed by
the probation officer. Allow for reciprocal release of information between the probation officer and the treatment
provider. May be required to contribute to the costs of services rendered in an amount to be determined by the
probation officer, based on ability to pay.

Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any other
electronic communications or data storage devices or media, and effects to search at any time, with or without a
warrant, by any law enforcement or probation officer with reasonable suspicion concerning a violation of a
condition of probation/ supervised release or unlawful conduct, and otherwise in the lawful discharge of the
officer’s duties 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to submit to a search may be grounds for
revocation; you shall warn any other residents that the premises may be subject to searches pursuant to this
condition.

Complete a sex offender evaluation, which may include periodic psychological, physiological testing, and
completion of a visual reaction time (VRT) assessment, at the direction of the court or probation officer. If deemed
necessary by the treatment provider, the offender shall participate and successfully complete an approved state-
certified sex offender treatment program, including,compliance with treatment requirements of the program. The
Court authorizes the release of the presentence report, and available psychological evaluations to the treatment
provider, as approved by the probation officer. The offender will allow reciprocal release of information between
the probation officer and the treatment provider. The offender may also be required to contribute to the costs of
services rendered in an amount to be determined by the probation officer, based on ability to pay. Polygraph
examinations may be used following completion of the formal treatment program as directed by the probation
officer in order to monitor adherence to the goals and objectives of treatment and as a part of the containment model.

Provide complete disclosure of personal and business financial records to the probation officer as requested

3217-CR-03095-JAH

 

